 1

 2

 3

 4

 5

 6                                     UNITED STATES DISTRICT COURT
                                            DISTRICT OF NEVADA
 7

 8                                                   )      Case #3: 15-cv-00556-RCJ-      VPC
                                                     )
     TERRANCE       WALKER,                          )
 9
                                                     )      VERIFIED PETITION FOR
10                     Plaintiff(s),                 )      PERMISSION TO PRACTICE
                                                     )      IN THIS CASE ONLY BY
11          vs.                                      )      ATTORNEY NOT ADMITTED
     CHARTER COMMUNICATIONS,   INC.                  )      TO THE BAR OF THIS COURT
12                                                   )      AND DESIGNATION OF
     and CHARTER COMMUNICA nONS,
                                                     )      LOCAL COUNSEL
13   LLC,                                            )
                 Defendant(s).                       )
14                                                          FILING FEE IS $250.00

15

16            __   J_O_S~E_P_H_D~.
                               _H_A~D~A_C~E_K
                                           __ .,Petitioner, respectfully      represents to the Court:
                      (name of petitioner)
17
              1.       That Petitioner is an attorney at law and a member of the law firm of
18
                                       MORGAN, LEWIS & BOCKJUS LLP
19                                               (firm name)

20   with offices at                             300 S. Grand Ave., 22nd Fl.
                       ----------~--~-~-------------
                                                      (street address)
21
                       Los Angeles                               California                       90071
22                       (city)                                    (state)                       (zip code)

                (213) 612-7262                  joseph.hadacek@morganlewis.com
23
       (area code + telephone number)                      (Email address)
24
              2.       That Petitioner has been retained personally or as a member of the law firm by
25
     ___       C_h_a_rt_e_r
                       _C_o_m_m_u_n_ic_a_ti_on_s_,
                                       _In_c_.           to provide legal representation    in connection with
26                   [client( s)]

27    the above-entitled   case now pending before this Court.

28                                                                                                       Rev. 5/16
 1           3.      That since         May 22, 2015         ,Petitioner has been and presently is a
                                            (date)
2    member in good standing of the bar of the highest Court of the State of             California
                                                                                          (state)
 3   where Petitioner regularly practices law. Petitioner shall attach a certificate from the state bar or

4    from the clerk of the supreme court or highest admitting court of each state, territory, or insular

 5   possession of the United States in which the applicant has been admitted to practice law certifying

 6   the applicant's membership therein is in good standing.

 7           4.      That Petitioner was admitted to practice before the following United States District

 8   Courts, United States Circuit Courts of Appeal, the Supreme Court of the United States and Courts

 9   of other States on the dates indicated for each, and that Petitioner is presently a member in good

10   standing of the bars of said Courts.

11                             Court                             Date Admitted             Bar Number

12           USDC - Central District of California             September 20, 2016              303087

13           USDC - Eastern District of California                May 30, 2018                 303087

14                       State of New York                       March 18,2013           Reg. No. 5112511

15

16

17

18

19
             5.      That there are or have been no disciplinary proceedings     instituted against petitioner,
20
     nor any suspension of any license, certificate or privilege to appear before any judicial, regulatory
21
     or administrative    body, or any resignation or termination in order to avoid disciplinary   or
22
     disbarment proceedings,      except as described in detail below:
23
     None.
24

25

26

27

28                                                       2                                              Rev. 5/16
              6.       That Petitioner has never been denied admission to the State Bar of Nevada.                 (Give

2    particulars if ever denied admission):

3    1N0ne.

4

5

6             7.       That Petitioner is a member of good standing in the following Bar Associations.

 7   California, New York, and Los Angeles County Bar Association

 8

 9

10            8.       Petitioner has filed application(s)   to appear as counsel under Local Rule IA 11-2

11   (formerly LR IA 10-2) during   the past three (3) years in the following matters:   (State "none" if no applications.)

12   Date of Application                 Cause                       Title of Court                  Was Application
                                                                   Administrative Body                 Granted or
13                                                                   or Arbitrator                       Denied

14             None.

15

16

17

18

19                       (If necessary, please attach a statement of additional applications)

20            9.       Petitioner consents to the jurisdiction    of the courts and disciplinary boards of the

21   State of Nevada with respect to the law of this state governing the conduct of attorneys to the same

22   extent as a member of the State Bar of Nevada.

23            10.      Petitioner agrees to comply with the standards of professional          conduct required of

24   the members of the bar of this court.

25            11.      Petitioner has disclosed in writing to the client that the applicant is not admitted to

26   practice in this jurisdiction     and that the client has consented to such representation.

27

28                                                           3                                                    Rev. 5/16
               That Petitioner respectfully prays that Petitioner be admitted to practice before this Court

2    FOR THE PURPOSES               OF THIS CASE ONLY.

3

4                                                                                       Pet1t1OIieT'Ssignature
     STATE OF               California                     )
 5                                                         )
     COUNTY OF                Los Angeles                  )
 6
 7               JOSEPH D. HADACEK                        ,Petitioner,   being first duly sworn, deposes and says:

 8   That the foregoing statements are true.

 9

10   Subscribed and sworn to before me this

11
       jrd
     --,- __
                                  ';\            '.1
                    day of_V_" L_U.:...__'11_t.-_J;J~_y
                                                                                 .)
                                                                         J.._lJ_,_g__
12

13
                                                                                           ,············f
                                                                                           : _...
                                                                                                    ' .••••        JENNY J. GRANADOS
                                                                                                                 Notary Public - California      :
                                   Public or Clerk of Court                                i          ,,"
                                                                                                       ..
                                                                                                        '           Los Angeles County           s:
                                                                                                     . .          Commission # 2194576           -
14
                                                                                                              My Comm. Expires May 14,2021

15
16                      DESIGNATION OF RESIDENT ATTORNEY ADMITTED TO
                         THE BAR OF THIS COURT AND CONSENT THERETO.
17
               Pursuant to the requirements               of the Local Rules of Practice for this Court, the Petitioner
18
     believes it to be in the best interests of the client( s) to designateIngrid Myers
19                                                                    (name of local counsel)
     Attorney at Law, member of the State of Nevada and previously admitted to practice before the
20
     above-entitled    Court as associate resident counsel in this action. The address and email address of
21
     said designated Nevada counsel is:
22
                                                    1601 City View Court
23
                                                                  (street address)
24
                        Las Vegas                                                Nevada                                             89117
     ------------~~~-=====~~~~==,----~====~==~======~-:-~~==~-
25                         (city)                                                     (state)                                      (zip code)

26              702-252-7173                                      ingrid.myers@morganlewis.com
      (area code + telephone number)                                       (Email address)
27
28                                                                       4                                                                    Rev. 5116
     By this designation the petitioner and undersigned party{ies) agree that this designation constitutes
2    agreement and authorization for the designated resident admitted counsel to sign stipulations

3    binding on aU of us.

4

5               APPOINTMENT         OF DESIGNATED RESIDENT NEVADA COUNSEL

6
7            The undersigned party(ies) appoint(s)                       ID•••.
                                                                            8_ri.....
                                                                                d_M...;y_c_rs...,..-    as
                                                                  (name of local counsel)
8    hislher/their Designated Resident Nevada Counsel in this casco

9

10                                          <PartY. ~===="=.J:::"""                                       -

11                                          Charter Communications, Inc.
12                                          (type or print party name, title)

13
                                            (party's signature)
14
                                            Charter Communications LLC
15
                                            (type or print party name, title)
16

11                              CONSENT OF DESIGNEE
             The undersijpled hereby' consents to serve as associate resident Nevada counsel in this      CIl$e.
18

19
20                                           Designated Resident Nevada Counsel's signature
                                               6755                             ingrid.myers@morganlewis.com
21
                                             Bar number                         Email address
22
23
     APPROVED:
24
     Dated: this   4th dayday
                            ofofJanuary, 2019.          • 20_.
25
26
     UNITED STATES DISTRICT JUDGE
27
28                                                                                                     Rev • .5116
                                                          5
                      1                                     CERTIFICATE OF SERVICE

                      2
                                  I am a citizen of the United States and employed in Los Angeles County, California. I am
                      3   over the age of eighteen years and not a party to the within-titled action. My business address is
                          300 South Grand Avenue, 22nd Floor, Los Angeles, California 90071.
                      4
                                   On January 2,2019, I served the within document:
                      5
                          VERIFIED PETITION FOR PERMISSION TO PRACTICE IN THIS CASE ONLY BY
                      6   ATTORNEY NOT ADMITTED TO THE BAR OF THIS COURT AND DESIGNATION
                          OF LOCAL COUNSEL
                      7
                          ~      y placing the document listed above in a sealed envelope with postage thereon fully prepaid,
                      8
                                 he United States mail at Los Angeles, California addressed as set forth below.
                      9
                          o      y placing the document(s) listed above in a sealed Federal Express envelope and affixing a
                  10             re-paid air bill, and causing the envelope to be delivered to a Federal Express agent for
                                 elivery.
                  11
                          o      y personally delivering the document(s) listed above to the person(s) at the addressees) set
                  12            forth below.
                  13
                          o      y transmitting via e-mail or electronic transmission the document(s) listed above to the
                  14             erson(s) at the e-mail addressees) set forth below.

                  15
                           Terrance Walker
                  16       212 Hillcrest Dr., # 1
                           Reno,Nevada 89509
                  17

                  18              I declare that I am employed in the office of a member of the bar of this Court at whose
                          direction the service was made, and that the foregoing is true and correct under penalty ofpe!jury.
                  19
                                   Executed on at Los Angeles, California
                  20

                  21
                                                                                        VICKI ANDERSON
                  22

                  23

                  24

                  25

                  26

                  27

                  28
MORGAN,   LEWIS   &
  BOCKIUSLLP
 AlTORNEYSATLAW
                                                                                                        3: 15-CV -00556-RCJ- VPC
                          D821 30147371. 1
   THE STATE BAR
   OF CALIFORNIA
   180 HOWARD STREET, SAN FRANCISCO,   CALIFORNIA   94105-1617     TELEPHONE:   888-800-3400




             CERTIFICATE OF STANDING



                                           November 28, 2018




TO WHOM IT MAY CONCERN:

This is to certify that according to the records of the State Bar, JOSEPH
DANIEL HADACEK, #303087 was admitted to the practice of law in this state
by the Supreme Court of California on May 22, 2015; and has been since
that date, and is at date hereof, an ACTIVE member of the State Bar of
California; and that no recommendation for discipline for professional or
other misconduct has ever been made by the Board of Trustees or a
Disciplinary Board to the Supreme Court of the State of California.




                                           THE STATE BAR OF CALIFORNIA




                                           Denise Velasco
                                           Custodian of Records
